El Juez Prksidiínte Sk. Quiñones,
emitió la opinión del tribunal.'
Visto el presente'recurso gubernativo interpuesto por abogado Don Frank Antonsanti y Capó contra ■ negati- • va del Registrador de la Propiedad de esta Capital á ins-cribir una escritura de compra-venta de varias participa-ciones de dominio en una finca rústica.
• Resultando que por escritura pública otorgada en el pueblo de Trujillo-Alto, del término municipal de Carolina, ante el abogado y notario de esta capital Don Da-*191mián Monserrat, en cuatro de febrero del año en curso, los hermanos Don José, Don Julio, Don Matías, Don Pedro, Don Ramón, Don Mateo, Doña Isabel y Doña Dolores Díaz y Aponte, vendieron al abogado Don Prank An-tonsanti y Capó, la mitad que les restaba del condominio que les correspondía á razón de una once ava parte cada uno, en una finca rústica de ciento cuarenta y cuatro cuer-das de extensión superficial, radicada en el barrio de “Dos Bocas”, de la jurisdicción de Trujillo-alto, del tér-mino municipal de Carolina, en precio y cantidad de mil dollars, que los vendedores confesaron recibidos con ante-rioridad; y que presentada una copia de dicha escritura al Registro de la Propiedad de esta Capital para su ins-cripción, le fué denegada por el Registrador por los moti-vos expresados en la nota puesta al pie de dicho documen-to, la que copiada á la letra dice así:
“NO admitida la inscripción del precedente título .por aparecer del Registro que en veinte y cuatro de febrero anterior se lia .exten-dido anotación preventiva jior término de ciento veinte .días á favor de Don Clemente Fernández y Barreto de la venta de la finca á que se refiere este documento, que le Mzo Doña Carmen Aponte, causante de los actuales- vendedores de parte de la expresada finca Señores Díaz y Ajionte, no quidiendo, por tanto, practicarse la ins-cripción que ahora se pretende mientras duren los efectos de dicha anotación; y en' cumplimiento de la ley sobre recursos contra las resoluciones de los Registradores, se ha extendido anotación pre-ventiva a favor de Don Frank Antonsanti al folio 172 vuelto, tomo 4o., de Trujillo Alto, finca 146 duplicado, anotación letra B., que tendrá efecto legal durante .ciento veinte días desde su fecha. San Juan, Puerto Rico, 4 de marzo de 1905. — El Registrador ,Josó Be-nedicto. ’ >
Resultando qiíe no estando conforme el comprador Don I rank Antonsanti con la negativa del Registrador de la Propiedad, pidió á éste que elevara el documento presen-tado á esta Corte Suprema para su resolución, como así lo ■ verificó el Registrador con el oportuno oficio de remisión.
Considerando que las anotaciones preventivas que de-*192ben tomar los Registradores de la Propiedad cuando de-niegan la inscripción, ó anotación de cualquier documen-to, por defectos insubsanables del mismo, con arreglo á la ley votada por la Asamblea Legislativa de esta isla de lo. de marzo de 1902, sobre “Recursos contra las resolucio-nes de los Registradores de la Propiedad”, no tienen otro objeto que garantizar el derecho de los interesados en la inscripción ó anotación del documento, por el término de ciento veinte días que duran sus efectos, para que si den-tro de dicho término pueden presentar un nuevo título ó subsanar cualquier obstáculo que impidiera la inscripción del anterior, puedan inscribir su derecho, retrotrayendo los efectos de la inscripción á la fecha de la anotación preventiva.
Gonsiderando que no concediéndole la Ley de la Asam-blea Legislativa de que se ha- hecho mérito otros efectos á las anotaciones preventivas de que se trata, debe serles aplicable el artículo 71 de la Ley Hipotecaria vigente, que es general para todas las anotaciones de aquella clase, y según el cual, “los bienes inmuebles ó derechos reales ano-tados podrán ser enagenados ó gravados; pero sin perjui-cio del derecho de la persona, á cuyo favor se haya hecho la anotación ;”y por consiguiente, que haciendo aplicación de esta doctrina al caso presente, no puede haber inconve-niente en que se inscriba la escritura de Don Prank An-tonsanti, sin perjuicio de los derechos de Don Clemente Fernández que obtuvo la anterior anotación.
Vistas las disposiciones legales citadas.
Se revoca la nota puesta por el Registrador de la Pro-piedad de esta capital al pie de la escritura de que se tra-ta en el presente recurso, y se declara que no es obstáculo para la inscripción de dicha escritura, la anterior anota-ción preventiva tomada á favor de Don Clemente Fernán-dez, sin perjuicio de sus derechos; y devuélvase al Regis-trador de la Propiedad de esta Capital el documento pre-*193sentado eon copia de la presente resolución para su cono-cimiento y demás efectos procedentes.

Revocada.

Jueces concurrentes: Sres. Hernández, Mgüeras y Mac Leary.
El Juez Asociado tír. Wolf, no intervino en la resolu-ción de este caso.